This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also
     note that this electronic decision may contain computer-generated errors or other deviations from
     the official paper version filed by the Supreme Court.



 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                   NO. A-1-CA-34592

 5 KAREN VIGIL,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 8 Sarah C. Backus, District Judge

 9 Hector H. Balderas, Attorney General
10 Anita Carlson, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Bennett J. Baur, Chief Public Defender
14 Nina Lalevic, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 BOGARDUS, Judge.

19   {1}    Defendant Karen Vigil appeals her convictions, following a jury trial, of two

20 counts of great bodily injury by vehicle (DWI); one count of child abuse (no death
                                                                                         


 1 or great bodily harm); one count of knowingly leaving the scene of an accident

 2 (great bodily harm); and two counts of criminal damage to property (more than

 3 $1,000). Defendant contends that (1) her convictions are not supported by

 4 sufficient evidence; (2) the district court erred by improperly instructing the jury

 5 on the child abuse charge; (3) the district court abused its discretion in finding

 6 Defendant competent to stand trial; (4) the district court abused its discretion in

 7 allowing an expert witness to testify on retrograde extrapolation; and (5) the

 8 district court erred in failing to dismiss the charges against her on speedy trial

 9 grounds. We affirm.

10 BACKGROUND

11   {2}   The charges against Defendant stem from a three-car accident in which

12 Defendant, her friend, Venessa Velarde, and Defendant’s minor son, Antonio, were

13 traveling from Santa Fe in a minivan north on U.S. 68 through Taos Canyon at

14 high speed. Other drivers reported having seen the minivan being driven erratically

15 and passing other vehicles in no-passing zones. As the minivan passed another

16 vehicle just before a blind curve, the minivan and a car traveling in the opposite

17 direction collided. Meanwhile, the driver of the car being passed veered off the

18 road and crashed into a guardrail. Ms. Velarde and the driver of the car that

19 collided with the minivan were seriously injured, and the other drivers’ vehicles

20 were totaled.



                                            2
                                                                                             


 1   {3}   At trial, Defendant and Ms. Velarde disputed which of them was driving the

 2 minivan when it crashed. Defendant testified that Ms. Velarde was driving and that

 3 Defendant was sitting in the back seat. According to Ms. Velarde, she was a

 4 passenger at the time of the accident. Both she and Defendant testified that they

 5 had been drinking alcohol in the minivan during the drive. A test of Defendant’s

 6 blood-alcohol content (BAC) conducted several hours after the accident measured

 7 her BAC at .07.

 8   {4}   Because this is a memorandum opinion and the parties are familiar with the

 9 facts and the procedural history of the case, we provide additional facts only as

10 necessary to our analysis.

11 DISCUSSION

12 I.      Sufficient Evidence Exists to Support the Jury’s Verdict

13   {5}   At Defendant’s trial, the jury was instructed that the State had to prove that

14 Defendant “operated a motor vehicle” to convict Defendant of the two counts of

15 great bodily injury by vehicle and of knowingly leaving the scene of an accident.

16   {6}   Defendant argues that the evidence the State presented is insufficient to

17 sustain her convictions, and so the convictions must be vacated. Defendant bases

18 her argument on her contention that the State failed to prove that she was driving

19 the minivan when the accident occurred.




                                               
                                              3
                                                                                              


 1   {7}   “The test for sufficiency of the evidence is whether substantial evidence of

 2 either a direct or circumstantial nature exists to support a verdict of guilty beyond a

 3 reasonable doubt with respect to every element essential to a conviction.” State v.

 4 Montoya, 2015-NMSC-010, ¶ 52, 345 P.3d 1056 (internal quotation marks and

 5 citation omitted). “Substantial evidence is relevant evidence that a reasonable mind

 6 might accept as adequate to support a conclusion.” State v. Rojo, 1999-NMSC-001,

 7 ¶ 19, 126 N.M. 438, 971 P.2d 829. When reviewing for sufficiency of evidence,

 8 “we resolve all disputed facts in favor of the [s]tate, indulge all reasonable

 9 inferences in support of the verdict, and disregard all evidence and inferences to

10 the contrary.” Id.

11   {8}   The State, to meet its burden to prove that Defendant was guilty of the

12 crimes charged, presented direct evidence that Defendant was the driver through

13 the testimony of Ms. Velarde. She testified that Defendant was driving the minivan

14 recklessly and dangerously in the moments leading up to the accident.

15   {9}   In addition to its direct evidence, the State presented indirect evidence

16 supporting reasonable inferences that Defendant was the driver. For example, Ms.

17 Velarde testified to (1) having shattered her right-side pelvis, her right femur, and

18 her right ankle in the accident; (2) requiring post-accident reconstructive surgery;

19 and (3) not being able to walk unassisted until fifteen months after the accident.

20 Ms. Velarde’s serious injuries to the right side of her body is consistent with the

                                               
                                              4
                                                                                            


 1 conclusion that she was sitting in the passenger’s, not the driver’s, seat: the

 2 passenger side of the minivan, in Defendant’s own words, was “completely

 3 crushed.”

 4   {10}   As another example, a nurse experienced in treating accident victims and

 5 who treated Ms. Velarde after the accident testified to seeing bruising apparently

 6 caused by a seatbelt on Ms. Velarde’s right shoulder. The abrasion on Ms.

 7 Velarde’s left shoulder, in contrast, appeared not to have been caused by a seatbelt,

 8 the nurse said. This evidence supports a reasonable inference that Ms. Velarde was

 9 in the passenger’s seat at the time of the crash, placing Defendant in the driver’s

10 seat.

11   {11}   Additional testimony of a witness to the accident also supports the verdict.

12 Jesse Montoya, the driver of the car that collided with the minivan, testified that he

13 saw “a big frizzy figure” in the minivan’s driver’s seat before the crash. When

14 asked the color of that “figure’s” hair, he said he saw it after the accident when he

15 saw the figure walking away from the scene; in saying that, he implied that the

16 driver was the same person who walked away from the scene. Mr. Montoya’s

17 statements support the State’s case because—by Defendant’s admission—

18 Defendant was the only one of the two female passengers in the minivan to walk

19 away from the accident scene. Mr. Montoya’s testimony supports a reasonable

20 inference that Defendant was the driver.

                                               
                                              5
                                                                                             


 1   {12}   Nevertheless, Defendant asks this Court to consider evidence, the absence of

 2 additional evidence, and inferences that support a different result. In so doing, she

 3 relies on her own testimony that she was not the driver. She notes that Ms. Velarde

 4 has curly hair matching the description of witnesses who saw the driver, and that

 5 both had post-accident injuries to their left shoulders that could have been caused

 6 by a driver’s-side seatbelt. She further complains that the accident investigation

 7 was incomplete and that no witness at trial either corroborated or impeached Ms.

 8 Velarde’s testimony. In sum, Defendant asserts that there was no more evidence to

 9 convict her than there was to convict Ms. Velarde.

10   {13}   In essence, Defendant asks us to weigh the witnesses’ credibility and

11 entertain the question of whether—with the evidence presented at trial and without

12 further evidence—the jury could have reached a different conclusion. However, it

13 is the role of the jury to gauge Defendant’s credibility and Ms. Velarde’s

14 credibility and to resolve the conflict in their testimony. See In re Ernesto M., Jr.,

15 1996-NMCA-039, ¶ 15, 121 N.M. 562, 915 P.2d 318. The jury was free, as it did,

16 to reject Defendant’s version of the facts. See Rojo, 1999-NMSC-001, ¶ 19. In

17 contrast, we are not free to concern ourselves with the contrary evidence

18 supporting Defendant’s acquittal. See id.

19   {14}   Rather, we ask whether there is “relevant evidence that a reasonable mind

20 might accept as adequate to support [the] conclusion” that Defendant was driving

                                                
                                               6
                                                                                          


 1 the minivan at the time of the accident. See id. Based on Ms. Velarde’s testimony

 2 that Defendant was the driver, on the nature of Ms. Velarde’s injuries, on the

 3 location of the damage to the minivan, and on the witnesses’ pre- and post-accident

 4 observations, we conclude that sufficient evidence supports the jury’s finding that

 5 Defendant was the driver.

 6 II.      Use of the Child Abuse Jury Instruction Does Not Constitute
 7          Fundamental Error

 8   {15}   Defendant’s next assertion is that the district court fundamentally erred by

 9 including the phrase “knew or should have known” in the jury instruction on

10 Defendant’s child abuse charge. The portion of the instruction Defendant refers to

11 reads:

12                 For you to find [D]efendant guilty of child abuse which did not
13          result in death or great bodily harm, . . . the [S]tate must prove . . .
14          [that d]efendant acted intentionally or with reckless disregard and
15          without justification; To find that [Defendant] acted with reckless
16          disregard, you must find that [Defendant] knew or should have known
17          [her] conduct created a substantial and foreseeable risk, [D]efendant
18          disregarded that risk and [D]efendant was wholly indifferent to the
19          consequences of the conduct and to the welfare and safety of Antonio
20          Vigil[.]

21 (Emphasis added.) The instruction was based on UJI 14-604 NMRA (1999), the

22 instruction in effect at the time of the trial. Neither party objected to the

23 instruction.

24   {16}   Five days before Defendant’s trial, our Supreme Court decided State v.

25 Consaul, 2014-NMSC-030, 332 P.3d 850, which concerned the application of the
                                                
                                               7
                                                                                           


 1 child abuse statute and its corresponding uniform jury instructions. Consaul

 2 reiterated that the culpability standard associated with the crime of child abuse is

 3 recklessness. Id. ¶¶ 34, 38. In Consaul, the Court expressed concern about the

 4 then-current child abuse uniform jury instructions, similar to the one used at

 5 Defendant’s trial. Id. ¶ 39. In particular, the Court cast doubt on the “continued

 6 vitality of ‘knew or should have known’ in [the] instructions,” id. ¶ 40, because of

 7 the phrase’s “close association with principles of civil negligence and ordinary

 8 care.” Id. ¶ 39.

 9   {17}   In Consaul, the Supreme Court indicated that it would address “in detail” the

10 uniform jury instructions associated with the child abuse statute “in the near

11 future.” Id. ¶ 40. About seven months later, the Court amended UJI 14-604 in part

12 by removing “knew or should have known” from the definition of “reckless

13 disregard” and inserting in its place “more than merely negligent or careless.” The

14 Court recompiled the instruction as UJI 14-612 NMRA, with an effective date of

15 April 3, 2015.

16   {18}   Defendant now objects to the use of “should have known”—the since-

17 removed phrase associated with the civil negligence culpability standard—in the

18 child abuse jury instruction at her trial. We review for fundamental error because

19 the issue was not preserved. See, e.g., State v. Benally, 2001-NMSC-033, ¶ 12, 131

20 N.M. 258, 34 P.3d 1134. Under the fundamental error standard, “we seek to

                                                
                                              8
                                                                                             


 1 determine whether a reasonable juror would have been confused or misdirected by

 2 the jury instruction . . . despite the fact that the juror considers the instruction

 3 straightforward and perfectly comprehensible on its face.” Id. (internal quotation

 4 marks and citations omitted). “Thus, juror confusion or misdirection may stem not

 5 only from instructions that are facially contradictory or ambiguous, but from

 6 instructions which, through omission or misstatement, fail to provide the juror with

 7 an accurate rendition of the relevant law.” Id. We bear in mind in our review that

 8 “[t]he rule of fundamental error applies only if there has been a miscarriage of

 9 justice, if the question of guilt is so doubtful that it would shock the conscience to

10 permit the conviction to stand, or if substantial justice has not been done.” State v.

11 Orosco, 1992-NMSC-006, ¶ 12, 113 N.M. 780, 833 P.2d 1146.

12   {19}   On appeal, the parties invite us to resolve this issue by examining, among

13 other topics: (1) the integrity, in light of Consaul, of the child abuse jury

14 instruction used at Defendant’s trial, including whether the instruction’s other parts

15 make up for its alleged deficiency; (2) whether the district court should have

16 learned of Consaul and responded to it by modifying the child abuse jury

17 instruction used at trial; and (3) the level of tolerance for UJI 14-604 our Supreme

18 Court expressed by its Consaul language and its subsequent UJI-amending

19 actions—and, by extension, the level of tolerance for it we should now show.

20 Further, Defendant argues that the district court erred by allowing the jury to be

                                               
                                             9
                                                                                           


 1 instructed as to both intentional and negligent child abuse in the same instruction.

 2 In light of Defendant’s failure to address this contention further or develop a

 3 supporting argument, we decline to review this undeveloped argument. See Corona

 4 v. Corona, 2014-NMCA-071, ¶ 28, 329 P.3d 701.

 5   {20}   We need not address Defendant’s arguments regarding the effect Consaul

 6 should have had on the child abuse jury instruction used at trial to resolve the

 7 issue. We look instead to the rule of fundamental error and ask if Defendant’s guilt

 8 regarding child abuse is so doubtful that it would shock the conscience to let her

 9 conviction stand. See Orosco, 1992-NMSC-006, ¶ 12. Under this standard, we

10 cannot conclude that use of the jury instruction amounted to fundamental error.

11 The trial record includes testimony by Ms. Velarde that she and Defendant took

12 turns doing shots from two pints of Yukon Jack whisky on the drive from Santa Fe

13 north toward Taos with Defendant’s teenage son, Antonio, in the minivan. She

14 further testified that, before the accident, Defendant was driving the minivan

15 erratically and recklessly, passing cars in no-passing zones and in blind curves,

16 speeding, driving more daringly in response to Ms. Velarde’s pleas that she slow

17 down, and not caring about the danger of her actions.

18   {21}   The evidence presented at trial is sufficient to satisfy the revised UJI’s

19 requirement of showing “more than merely negligent or careless” conduct. See UJI

20 14-612. Thus, we cannot say that there has been a “miscarriage of justice” or that it

                                              
                                            10
                                                                                         


 1 would “shock the conscience to permit the conviction to stand[.]” Orosco, 1992-

 2 NMSC-006, ¶ 12. We conclude that the district court’s use of the jury instruction

 3 on child abuse does not constitute fundamental error.

 4 III.     District Court’s Finding of Competency Was Not an Abuse of

 5 Discretion

 6   {22}   Defendant argues that the district court abused its discretion by determining

 7 that she was competent to stand trial. Defendant claims that she was unable to

 8 rationally assist her attorney and contends that the bulk of evidence presented to

 9 the district court on the matter suggested that she was not competent.

10   {23}   Defendant presented evidence of her incompetency to stand trial, and the

11 State presented countervailing evidence in response. Defendant submitted to three

12 forensic evaluations of her competency. The district court ordered, and Dr. Cave

13 conducted, the first. Dr. Cave concluded that Defendant was not competent. The

14 State requested a second evaluation, which Dr. Kernen conducted. Dr. Kernen

15 found Defendant competent. Lastly, Dr. Westfried, Defendant’s expert, conducted

16 a third evaluation and found Defendant not competent.

17   {24}   At the competency hearing, the district court did not hear testimony from Dr.

18 Cave, but did hear testimony from Dr. Westfried, Dr. Kernen, and Dr. Shwartz,

19 who works with Dr. Kernen and who reviewed Dr. Kernen’s evaluation. Dr.

20 Westfried testified that he reviewed the reports of the other experts and found them

                                                
                                              11
                                                                                             


 1 inconclusive. He testified that Defendant was not malingering while undergoing

 2 evaluations and that she was the driver at the time of the accident but had created a

 3 delusion that Ms. Velarde instead was the driver. Overall, Dr. Westfried believed

 4 that Defendant lacked a rational perspective and hence was unable to rationally

 5 assist her attorney.

 6   {25}   Dr. Kernen and Dr. Shwartz testified to the contrary. Dr. Kernen testified

 7 that, in her opinion, Defendant did not have a delusional disorder and was

 8 malingering by feigning a multiple personality disorder. Dr. Kernen believed that

 9 Defendant was competent to stand trial. Dr. Shwartz testified that she concurred

10 with Dr. Kernen’s findings of malingering and competency.

11   {26}   At the end of the competency hearing, the district court found that Defendant

12 did not overcome the presumption that she was competent to stand trial. The court

13 determined that Defendant failed to show by a preponderance of the evidence that

14 she was incapable of assisting in her own defense, a finding that would have

15 qualified her as incompetent to stand trial. See State v. Rotherham, 1996-NMSC-

16 048, ¶ 13, 122 N.M. 246, 923 P.2d 1131 (“An accused must have the capacity to

17 assist in his own defense and to comprehend the reasons for punishment.”). The

18 district court reached its conclusion largely by finding Dr. Kernen’s and Dr.

19 Shwartz’s testing more reliable than Dr. Westfried’s.




                                                
                                              12
                                                                                             


 1   {27}   We review district court determinations of competency to stand trial for

 2 abuse of discretion, State v. Linares, 2017-NMSC-014, ¶ 23, 393 P.3d 691, which

 3 occurs when a ruling is “against logic” and “clearly untenable or not justified by

 4 reason.” Id. ¶ 24 (internal quotation marks and citation omitted). “Where an abuse

 5 of discretion is claimed by appellant, appellant bears a heavy burden, in view of

 6 the long-standing rule that the reviewing court will not overturn the action of the

 7 trial court absent a patent abuse of manifest error in the exercise of discretion.”

 8 Spingola v. Spingola, 1978-NMSC-045, ¶ 19, 91 N.M. 737, 580 P.2d 958. On this

 9 review, “[w]e view the evidence in the light most favorable to the district court’s

10 decision, resolve all conflicts and indulge all permissible inferences to uphold that

11 decision, and disregard all evidence and inferences to the contrary.” Linares, 2017-

12 NMSC-014, ¶ 24.

13   {28}   That is, we disregard the findings and conclusions in the reports and

14 testimony on Defendant’s competency to stand trial that do not support the district

15 court’s finding of competency. We are left with the testimony of Dr. Kernen, an

16 expert in forensic neuropsychology, and Dr. Shwartz, an expert in forensic

17 psychology and neuropsychology, who stated plainly that Defendant was

18 competent to stand trial, and who laid out cogent reasons for that conclusion.

19   {29}   The district court, in its fact-finding role on this issue, had the choice to

20 accept Dr. Kernen’s and Dr. Shwartz’s testimony and to reject Dr. Westfried’s. See

                                                
                                              13
                                                                                           


 1 State v. Jason F., 1998-NMSC-010, ¶ 29, 125 N.M. 111, 957 P.2d 1145 (noting

 2 that court, as fact-finder at competency hearing, is not required to credit testimony

 3 of experts). The court so chose. Defendant articulates no reason that the choice was

 4 illogical or clearly untenable, and having reviewed the record, we see none. We

 5 conclude that the district court did not abuse its discretion by determining that

 6 Defendant was competent to stand trial.

 7 IV.      Admission of Expert Witness’s Testimony on Retrograde Extrapolation
 8          Was Not an Abuse of Discretion

 9   {30}   Defendant contends that the district court erred by admitting the trial

10 testimony of Gerasimos Razatos, asserting that the State’s “sole purpose” in calling

11 Mr. Razatos was for him to testify on retrograde extrapolation, which calculates an

12 individual’s prior BAC level on the basis of a subsequently administered BAC test.

13 Defendant further claims that she objected to Mr. Razatos’ retrograde extrapolation

14 testimony because it was not relevant and because he was not qualified to testify

15 on retrograde extrapolation. Defendant argues that admitting this testimony was

16 prejudicial because it invited the jury to improperly speculate as to her BAC at the

17 time of the accident. The State counters that the court did not abuse its discretion in

18 this way because Mr. Razatos had extensive qualifications and experience in the

19 field of blood-alcohol analysis, the general field encompassing retrograde

20 extrapolation. The State contends that shortcomings, if any, in Mr. Razatos’

21 qualifications affect the weight of his testimony, not its admissibility.
                                                
                                              14
                                                                                            


 1   {31}   The State called Mr. Razatos, a thirteen-year employee of the Department of

 2 Health’s Toxicology Bureau, to testify about Defendant’s BAC because it was he

 3 who certified the test result. Mr. Razatos testified on his qualifications, his

 4 experience as a test reviewer, and the factors he considered when reviewing

 5 Defendant’s BAC test.

 6   {32}   Defendant raised no objection to Mr. Razatos’ expert testimony until the

 7 State asked Mr. Razatos to explain retrograde extrapolation. At that point,

 8 Defendant objected, not based on relevancy, but based solely on Mr. Razatos’

 9 qualifications to perform retrograde extrapolation. The court allowed defense

10 counsel to question Mr. Razatos regarding his specific training on and experience

11 with retrograde extrapolation. Mr. Razatos testified that his expertise in blood-

12 alcohol analysis included retrograde extrapolation, although he had not been

13 formally tested on it. The court ruled, over Defendant’s objection, that Mr. Razatos

14 was qualified as an expert in the field of blood-alcohol analysis.

15   {33}   Once the court found that Mr. Razatos was qualified in the field of blood-

16 alcohol analysis, he testified generally about the theory of retrograde extrapolation

17 but emphasized that he did not perform a retrograde extrapolation in this case

18 because he lacked the data necessary to do so. Mr. Razatos offered no opinion on

19 Defendant’s BAC at the time of the accident.




                                               
                                             15
                                                                                         


 1   {34}   We review the district court’s admission of expert testimony under an abuse

 2 of discretion standard.  “The rule in this [s]tate has consistently been that the

 3 admission of expert testimony or other scientific evidence is peculiarly within the

 4 sound discretion of the trial court and will not be reversed absent a showing of

 5 abuse of that discretion.” State v. Alberico, 1993-NMSC-047, ¶ 58, 116 N.M. 156,

 6 861 P.2d 192. “The trial judge has wide discretion to determine whether a witness

 7 is qualified to give testimony as an expert, and no set criteria can be laid down to

 8 test an expert’s qualifications.” State v. McDonald, 1998-NMSC-034, ¶ 19, 126

 9 N.M. 44, 966 P.2d 752 (alteration, internal quotation marks, and citations omitted).

10 “An abuse of discretion occurs when the ruling is clearly against the logic and

11 effect of the facts and circumstances of the case. We cannot say the trial court

12 abused its discretion by its ruling unless we can characterize [the ruling] as clearly

13 untenable or not justified by reason.” Rojo, 1999-NMSC-001, ¶ 41 (internal

14 quotation marks and citation omitted).

15   {35}   We see no abuse of discretion here. Mr. Razatos had extensive experience

16 and training in blood-alcohol analysis. The fact that he had not been specifically

17 tested in retrograde extrapolation goes to the weight of his testimony on the

18 subject, but does not preclude its admissibility. See McDonald, 1998-NMSC-034,

19 ¶ 21 (observing that a jury is free to weigh every aspect of an expert’s

20 qualifications and free to disregard an expert’s testimony entirely).

                                               
                                             16
                                                                                            


 1   {36}   Defendant argues next that she was prejudiced by Mr. Razatos’ general

 2 discussion of retrograde extrapolation because it invited jury speculation, which we

 3 interpret as an argument that the testimony does not assist the trier of fact to

 4 understand the evidence or to determine a fact in issue pursuant to Rule 11-702

 5 NMRA. Defendant refers to a question the jury asked—“In general how much

 6 alcohol is metabolize[d] per hour by someone [Defendant’s height and

 7 weight]?”—as evidence of speculation and asserts that the jury engaged in its own

 8 “pseudoscience” to convict her. Defendant cites State v. Downey, 2008-NMSC-

 9 061, ¶ 28, 145 N.M. 232, 195 P.3d 1244, for the proposition that expert testimony

10 on retrograde extrapolation is unreliable and inadmissible when it is “predicated on

11 factual assumptions unsupported by the evidence adduced at trial[.]” Unlike the

12 expert in Downey, the expert in this case made clear that he did not have the

13 relevant information to calculate Defendant’s BAC, and he reached no conclusion

14 regarding Defendant’s BAC at the time of the accident. Because no retrograde

15 extrapolation was done by the expert here, Downey does not apply.

16   {37}   Defendant offers no evidence, beyond the jury’s question, to support her

17 claim that the jury’s verdict is based on improper speculation. Defendant fails to

18 direct us to any evidence that the jury’s question was put to Mr. Razatos or any

19 witness during the trial. The jury was instructed at the start of trial that it could

20 submit a question to the court, but also that if a question was not asked, not to give

                                               
                                             17
                                                                                              


 1 it any further consideration. See UJI 13-112 NMRA. At the end of trial, the jury

 2 was specifically instructed that its verdict should not be based on “speculation,

 3 guess or conjecture.” We presume that the jury followed the instructions given. See

 4 State v. Sellers, 1994-NMCA-053, ¶ 28, 117 N.M. 644, 875 P.2d 400 (“There is a

 5 presumption that the jury follows the instructions they are given.”).

 6   {38}   The jury had ample evidence, without engaging in speculation based on

 7 retrograde extrapolation, to conclude that Defendant was driving under the

 8 influence of alcohol at the time of the accident. Ms. Velarde testified that she and

 9 Defendant shared two pints of Yukon Jack whisky between Santa Fe and the crash

10 site in Taos Canyon. Other witnesses testified that Defendant was driving fast,

11 erratically, and dangerously and was passing cars hazardously on the narrow two-

12 lane road. The Department of Health’s Toxicology Bureau employee who

13 performed the blood-alcohol test testified that Defendant’s BAC was .07 when the

14 sample was taken. Based on the general nature of the testimony and the

15 instructions given by the district court, we hold that the district court did not abuse

16 its discretion by allowing Mr. Razatos’ testimony.

17 V.       Defendant’s Right to a Speedy Trial Was Not Violated

18   {39}   Defendant asserts that the district court erred by denying her motion to

19 dismiss because her right to a speedy trial was violated. There was a delay of

20 approximately forty months between the filing of the underlying criminal

                                               
                                             18
                                                                                          


 1 information and the final trial setting. Defendant contends that the delay is

 2 prejudicial because her case was of intermediate complexity, and for such cases,

 3 any delay beyond fifteen months is presumptively prejudicial. See State v. Garza,

 4 2009-NMSC-038, ¶ 48, 146 N.M. 499, 212 P.3d 387 (adopting fifteen months of

 5 delay as the guideline beyond which intermediate cases may become

 6 presumptively prejudicial). The State concedes that the delay exceeded the fifteen-

 7 month presumptively prejudicial period, but contends that Defendant’s right to a

 8 speedy trial was not violated because most of the delay was attributable to her.

 9 After careful review of the record, we conclude that the delay in this case did not

10 violate Defendant’s right to a speedy trial.

11   {40}   The accused in New Mexico have a fundamental right to a speedy trial

12 guaranteed by both the Sixth Amendment of the United States Constitution and

13 Article II, Section 14 of the New Mexico Constitution. Garza, 2009-NMSC-038,

14 ¶ 10. Our courts have not interpreted New Mexico’s speedy trial guarantee

15 differently from the Sixth Amendment guarantee, and thus we view them as co-

16 extensive. State v. Spearman, 2012-NMSC-023, ¶ 16 n.1, 283 P.3d 272. We do not

17 apply an inflexible, bright-line approach to speedy trial analyses; rather, we

18 analyze the specific facts and circumstances of each case to determine whether an

19 accused person’s speedy trial right has been violated. Garza, 2009-NMSC-038,

20 ¶¶ 11, 14.

                                               
                                             19
                                                                                             


 1   {41}   To determine whether a criminal defendant’s speedy trial right was violated,

 2 we analyze the four factors established in Barker v. Wingo, 407 U.S. 514, 530-32

 3 (1972):

 4          Under the Barker framework, courts weigh the conduct of both the
 5          prosecution and the defendant under the guidance of four factors: (1)
 6          the length of the delay; (2) the reasons for the delay; (3) the timeliness
 7          and manner in which the defendant asserted his speedy trial right; and
 8          (4) the particular prejudice that the defendant actually suffered.

 9 State v. Smith, 2016-NMSC-007, ¶ 58, 367 P.3d 420 (internal quotation marks and

10 citation omitted). None of these factors alone is “a necessary or sufficient condition

11 to the finding of a deprivation of the right of speedy trial[;] . . . they are related

12 factors and must be considered together with such other circumstances as may be

13 relevant.” Barker, 407 U.S. at 533. “In analyzing these factors, we defer to the

14 district court’s factual findings that are supported by substantial evidence, but we

15 independently review the record to determine whether a defendant was denied his

16 speedy trial right and we weigh and balance the Barker factors de novo.” State v.

17 Flores, 2015-NMCA-081, ¶ 4, 355 P.3d 81.

18 A.       Length of Delay

19   {42}   The length of delay is both “a triggering mechanism requiring further

20 inquiry into the Barker factors” and also one of the four factors in the Barker

21 analysis. Spearman, 2012-NMSC-023, ¶ 20 (internal quotation marks and citation

22 omitted). “Whether or not the threshold for further inquiry is met depends upon

                                                 
                                               20
                                                                                           


 1 whether the delay is considered presumptively prejudicial.” State v. Gallegos,

 2 2016-NMCA-076, ¶ 6, 387 P.3d 296. Here, the district court did not determine the

 3 complexity of this case, leaving us free to do so. See State v. O’Neal, 2009-

 4 NMCA-020, ¶ 16, 145 N.M. 604, 203 P.3d 135. This case involved six felony

 5 counts, approximately ten witnesses, expert testimony, and it was set for a three-

 6 day trial. These factors support the conclusion that the case was intermediately

 7 complex. See State v. Montoya, 2011-NMCA-074, ¶ 16, 150 N.M. 415, 259 P.3d
8 820 (concluding that a case with four “somewhat difficult” charges and nine

 9 witnesses, including a forensic scientist, was intermediately complex); see also

10 State v. Laney, 2003-NMCA-144, ¶ 14, 134 N.M. 648, 81 P.3d 591 (noting that

11 intermediately complex cases are characterized by numerous witnesses, expert

12 testimony, and scientific evidence). For an intermediately complex case, a delay of

13 longer than fifteen months is presumptively prejudicial. Garza, 2009-NMSC-038,

14 ¶ 48.

15   {43}   Although the crash occurred on August 11, 2010, Defendant was not

16 charged until April 13, 2011, when the State filed a criminal information against

17 her for two counts of great bodily injury, one count of child abuse, and one count

18 of leaving the scene of an accident. Later, on April 19, 2012, a grand jury indicted

19 Defendant on the two counts of criminal damage to property, and the cases were

20 joined on May 14, 2012.

                                              
                                            21
                                                                                             


 1   {44}   Our appellate courts have yet to address a speedy trial issue with two

 2 separate dates of attachment, and we need not do so here. With clarity in mind, and

 3 concluding that Defendant’s right to speedy trial was not violated regardless of our

 4 approach to the question, we treat all of Defendant’s charges as if they were part of

 5 the initial set of charges. Accordingly, we assume that Defendant’s right to a

 6 speedy trial attached on the date of her initial charges, April 13, 2011. See State v.

 7 Ross, 1999-NMCA-134, ¶¶ 13-15, 128 N.M. 222, 991 P.2d 507 (holding that, in a

 8 felony prosecution, an indictment or information must be filed to trigger a

 9 defendant’s speedy trial right). Defendant’s trial started on August 26, 2014. The

10 time from attachment of her speedy trial right to trial was more than forty months,

11 or approximately twenty-five months beyond the fifteen-month threshold for an

12 intermediately complex case. Because the delay was presumptively prejudicial, we

13 continue to a full Barker analysis.

14   {45}   This forty-month delay, more than twice as long as the presumptively

15 prejudicial delay period, weighs heavily against the State and in Defendant’s favor.

16 See State v. Taylor, 2015-NMCA-012, ¶ 9, 343 P.3d 199 (holding that a twenty-

17 four-month delay in a simple case weighed heavily against the state); see also State

18 v. Brown, 2017-NMCA-046, ¶ 17, 396 P.3d 171 (weighing forty-two-month delay

19 in a complex case, which was approximately twice as long as the presumptively

20 prejudicial delay, heavily against the state).

                                                
                                              22
                                                                                             


 1 B.       Reasons for Delay

 2   {46}   The reasons assigned to justify delay in a particular case may lessen or

 3 increase the prejudice to the defendant caused by the delay. Garza, 2009-NMSC-

 4 038, ¶ 25. We attribute three types of delay to the state and one type to the

 5 defendant. Brown, 2017-NMCA-046, ¶ 18. The first type, intentional delay, which

 6 is a “deliberate attempt to delay prosecution of the case in order to hamper the

 7 defense[,]” is weighed heavily against the state. Id. The second type, negligent or

 8 administrative delay, is weighed against the state, but more lightly than intentional

 9 delay. Id. The weight assessed against the state for negligent or administrative

10 delay, however, increases as the length of that delay increases. Id. The third type,

11 appropriate delay, which is delay justified by valid reasons, such as a missing

12 witness, is neutral and does not weigh against the state. Id. Finally, delay caused by

13 the defense generally weighs against the defendant. Id.

14   {47}   Because speedy trial analysis depends on the facts and circumstances of each

15 case, we review the pertinent facts of this case “to allocate to each side the reasons

16 for the delay and determine the weight we should assign the reasons for the delay.”

17 Gallegos, 2016-NMCA-076, ¶ 10. We proceed by analyzing the periods of delay

18 separately.

19 1.       Seven-Month Delay from Filing Criminal Information to First Trial
20          Continuance



                                               
                                             23
                                                                                           


 1   {48}   For purposes of this appeal, Defendant’s speedy trial right attached when the

 2 State filed its criminal information on April 13, 2011. On May 10, 2011, the State

 3 filed its request for scheduling order, motion for discovery, demand for notice of

 4 alibi, request to interview witnesses, and notice of intent to call witnesses. Trial

 5 was set to begin on November 28, 2011.

 6   {49}   We weigh this approximately seven-month delay neutrally because the case

 7 was proceeding normally. See Taylor, 2015-NMCA-012, ¶ 11 (weighing neutrally

 8 a delay during which the case was “progressing in a normal fashion”); see also

 9 Garza, 2009-NMSC-038, ¶ 27 (recognizing that some pretrial delay is inevitable

10 and justifiable).

11 2.       Six-Month Delay for Plea Negotiations and for Joinder

12   {50}   The State moved to continue the trial because the parties were engaged in

13 plea negotiations and because discovery was not finished. Defendant concurred in

14 the motion. On January 25, 2012, the State requested a new trial setting and the

15 case was reset for trial on April 9, 2012. The two cases were then joined and trial

16 was rescheduled for June 11, 2012. On May 21, 2012, Defendant filed a motion to

17 determine competency to stand trial, and so the June 11, 2012 trial setting was

18 vacated. We weigh this six-month delay neutrally because the case was still within

19 the presumptive reasonable time for an intermediately complex case, the case was




                                                
                                              24
                                                                                             


 1 progressing, and joinder of the two cases caused slight additional pretrial delay.

 2 See Taylor, 2015-NMCA-012, ¶ 11; see also Garza, 2009-NMSC-038, ¶ 27.

 3 3.       Twenty-Three-Month Delay to Determine Competency to Stand Trial

 4   {51}   After the June 2012 trial setting was vacated, the issue of Defendant’s

 5 competency was not resolved until April 1, 2014, when the district court

 6 determined Defendant was competent. Trial was then set to commence on August

 7 26, 2014.

 8   {52}   Generally, delays necessary to determine competency are not weighed

 9 against the state because “the state cannot try an incompetent defendant.” State v.

10 Stock, 2006-NMCA-140, ¶ 19, 140 N.M. 676, 147 P.3d 885. If a delay is for the

11 defendant’s benefit, it would be unfair to hold it against the state. Id.; see also State

12 v. Mendoza, 1989-NMSC-032, ¶ 8, 108 N.M. 446, 774 P.2d 440 (“[A] competency

13 examination is clearly on behalf of the accused and in no way infringes on that

14 person’s speedy trial rights.”). However, the state may share responsibility for the

15 delay if the state does nothing to move the case forward during this period because

16 “[i]t is ultimately the state’s duty to make sure that defendants are brought to trial

17 in a timely manner.” Stock, 2006-NMCA-140, ¶ 25.

18   {53}   Here, while the issue of Defendant’s competency was being determined, the

19 State attempted to move the case forward by filing multiple requests for settings

20 for the competency hearing, as well as requests for expedited hearings on other

                                                
                                              25
                                                                                               


 1 disputed issues, such as disclosure of testing data, as those issues arose. The State

 2 did cause approximately three months of delay by failing to timely provide its

 3 experts’ evaluation data to Defendant’s competency expert. Except for this three-

 4 month delay, there is no evidence that the State failed to satisfy its responsibility to

 5 keep the case moving forward. Upon review of the facts and circumstances

 6 regarding the competency issue delay, we weigh three months of the delay against

 7 the State, and the remaining twenty months of delay against Defendant.

 8 4.       Four-Month Delay After Competency Issue Resolved Until Trial
 9          Commenced

10   {54}   The State moved for a new trial setting one week after the competency

11 determination. On April 8, 2014, the district court set a new trial date of August 26,

12 2014, and the parties prepared for trial on that date. Although the case had been

13 pending for some time, given the State’s prompt request for a new trial and the

14 court’s quick response, we cannot say that the four-month delay was inappropriate.

15 Rather, it is administrative delay, which we weigh lightly against the State.

16   {55}   Based on the foregoing, of the forty months of total delay, we hold that

17 approximately thirteen months weigh neutrally because the case was progressing

18 normally towards trial. See Taylor, 2015-NMCA-012, ¶ 11 (weighing neutrally a

19 delay during which the case was “progressing in a normal fashion”). We hold that

20 the twenty months of delay attributable to the competency issue weighs against

21 Defendant, see Mendoza, 1989-NMSC-032, ¶ 8 (“[A] competency examination is
                                                
                                              26
                                                                                             


 1 clearly on behalf of the accused and in no way infringes on that person’s speedy

 2 trial rights.”), and also hold that the seven months of delay due to the delay in

 3 providing expert materials and trial scheduling weighed lightly against the State as

 4 administrative delay. See Garza, 2009-NMSC-038, ¶¶ 26, 29 (stating that

 5 administrative delays are weighed against the state and the degree of weight is

 6 closely related to the length of the delay).

 7 C.       Assertion of the Right

 8   {56}   A defendant does not waive his or her fundamental speedy trial right by

 9 failing to assert it. Gallegos, 2016-NMCA-076, ¶ 23. “[T]he timeliness and vigor

10 with which the right [to a speedy trial] is asserted may be considered as an

11 indication of whether a defendant was denied needed access to speedy trial over

12 the defendant’s objection or whether the issue was raised on appeal as an

13 afterthought.” Id. (alteration, internal quotation marks, and citation omitted). “[P]ro

14 forma motions are generally afforded relatively little weight in this analysis.” State

15 v. Urban, 2004-NMSC-007, ¶ 16, 135 N.M. 279, 87 P.3d 1061.

16   {57}   Defendant raised her right to a speedy trial three times: once in each of her

17 answers to the charges filed on April 13, 2011 and April 19, 2012, and once by her

18 dismissal motion six days before the August 26, 2014 trial. Her first two assertions

19 were part of her initial pleadings in which her counsel entered an appearance,

20 denied the charges, and asked for discovery materials. These assertions were pro

                                                   
                                              27
                                                                                            


 1 forma and are assigned minimal weight. See State v. Marquez, 2001-NMCA-062,

 2 ¶ 21, 130 N.M. 651, 29 P.3d 1052 (assigning little weight to an assertion in the

 3 form of an entry of appearance, request for discovery, and demand for speedy

 4 trial).

 5   {58}    Defendant did not raise the speedy trial issue again until six days before

 6 trial, when she did so in the form of a motion to dismiss on speedy trial grounds.

 7 This assertion is sufficient to weigh this factor in Defendant’s favor. See id. ¶ 22.

 8 Because the motion was filed so close to trial, however, we weigh it less in

 9 Defendant’s favor than had it been filed earlier. See Gallegos, 2016-NMCA-076,

10 ¶ 25; see also State v. Moreno, 2010-NMCA-044, ¶ 35, 148 N.M. 253, 233 P.3d
11 782 (concluding that the assertion factor weighed only slightly in the defendant’s

12 favor when he asserted his right once pro forma and once in a motion to dismiss

13 two and one-half months before trial).

14   {59}    Defendant’s assertions of her right to a speedy trial were neither repeated

15 nor insistent. She made two perfunctory assertions, and a third assertion, on the eve

16 of trial. Moreover, Defendant’s competency issue caused much of the delay, which

17 undercuts her assertions of her right. See State v. Steinmetz, 2014-NMCA-070,

18 ¶ 62, 327 P.3d 1145 (concluding that the defendant’s multiple assertions of his

19 speedy trial right were undermined by “his own delay-causing actions”). We




                                                
                                              28
                                                                                              


 1 determine that, under the circumstances, Defendant’s speedy trial assertions weigh

 2 only slightly against the State.

 3 D.       Prejudice to Defendant

 4   {60}   Preventing prejudice to those accused is “[t]he heart of the right to a speedy

 5 trial.” Garza, 2009-NMSC-038, ¶ 12. The speedy trial right is intended “(i) to

 6 prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern of

 7 the accused; and (iii) to limit the possibility that the defense will be impaired.” Id.

 8 ¶ 35 (internal quotation marks and citation omitted). It is the defendant’s burden to

 9 “make a particularized showing of prejudice to demonstrate a violation of any of

10 the three interests.” State v. Samora, 2016-NMSC-031, ¶ 21, 387 P.3d 230.

11 Generally, “a defendant must show particularized prejudice of the kind against

12 which the speedy trial right is intended to protect.” Garza, 2009-NMSC-038, ¶ 39.

13 “[W]e weigh this factor in the defendant’s favor only where the pretrial

14 incarceration or the anxiety suffered is undue.” Samora, 2016-NMSC-031, ¶ 21

15 (internal quotation marks and citation omitted).

16   {61}   Defendant was not incarcerated while her case was pending. Although she

17 was subject to conditions of release, she was not subject to “undue and oppressive”

18 pretrial incarceration, which the right to a speedy trial is intended to prevent.

19 Garza, 2009-NMSC-038, ¶ 12 (internal quotation marks and citation omitted).

20 Defendant testified that her conditions of release interfered with her ability to find

                                                
                                              29
                                                                                              


 1 a job and her desire to visit a sick friend who lived out of state. Yet Defendant did

 2 not identify any specific job opportunity she lost as a result of those conditions, nor

 3 did she provide evidence that she sought or was denied the court’s permission to

 4 leave the state. Defendant therefore failed to show that she was unduly prejudiced

 5 by her conditions of release while her trial was pending.

 6   {62}   Defendant also described the anxiety she suffered pending trial. She testified

 7 that she was emotionally stressed and exhausted by the process and that her

 8 preexisting mental health issues worsened while awaiting trial. However,

 9 Defendant did not introduce any evidence beyond her own assertions establishing

10 that her anxiety was extreme. Without such evidence, we cannot conclude

11 Defendant suffered prejudice due to the delay. See Gallegos, 2016-NMCA-076,

12 ¶ 29 (concluding that the defendant did not suffer prejudice based on undue anxiety

13 when his assertions were not explained in detail and were not supported by

14 affidavits, testimony, or documentation).

15   {63}   Defendant asserts that the pretrial delay caused her to lose touch with her

16 son, Antonio, who may have been a witness in her defense. One risk of excessive

17 delay is that a defendant’s defense may be impaired if witnesses disappear and

18 evidence is lost. Garza, 2009-NMSC-038, ¶ 36. Defendant is required to show

19 with particularity what the favorable evidence would have been in order to

20 establish prejudice. See id. (reasoning that a defendant must “state with

                                                
                                              30
                                                                                        


 1 particularity what exculpatory testimony would have been offered” to assist with

 2 defense (alteration, internal quotation marks, and citation omitted)). Here,

 3 Defendant does not describe the testimony Antonio would have given, and she

 4 conceded at a pretrial hearing that she was unsure what Antonio might say. It

 5 appears that, on the day of the accident, Antonio made statements both that would

 6 have supported Defendant’s claim that she was not the driver and that would have

 7 contradicted her defense. Although Defendant claims prejudice, Antonio’s

 8 unavailability may have strengthened Defendant’s defense because he could have

 9 undercut her claim that she was not the driver. We conclude, therefore, that

10 Defendant did not make the required showing of particularized prejudice based on

11 the loss of this witness. See State v. Deans, ___-NMCA-___, ¶ 26, ___ P.3d ___

12 (No. A-1-CA-35000, Dec. 13, 2018) (holding that a clarification of law during the

13 pendency of the defendant’s trial benefitted the defendant’s defense and tempered

14 prejudice from delay).

15   {64}   Accordingly, we assign no weight to this factor, as Defendant has failed to

16 make a particularized showing of prejudice to demonstrate a violation of any of the

17 three interests.

18 E.       Balancing

19   {65}   “[T]he weighing and balancing of the Barker factors is a difficult and

20 sensitive process.” Gallegos, 2016-NMCA-076, ¶ 32. “The heart of the right to a

                                               
                                             31
                                                                                          


 1 speedy trial is preventing prejudice to the accused.” Garza, 2009-NMSC-038, ¶ 12.

 2 Even if a defendant cannot make the requisite showing of prejudice, a defendant

 3 can show that his or her right to a speedy trial was violated by showing that “the

 4 length of the delay and the reasons for the delay weigh heavily in [the] defendant’s

 5 favor and [the] defendant has asserted [the] right and not acquiesced to the

 6 delay[.]” Id. ¶ 39.

 7   {66}   Here, Defendant failed to make a showing of particularized prejudice, but

 8 the length of delay, forty months total and twenty-five months past the

 9 presumptively prejudicial period, weighs heavily in Defendant’s favor. Defendant

10 adequately asserted her speedy trial right. We must, then, determine whether the

11 reasons for delay weigh heavily in favor of Defendant.

12   {67}   Of the forty months of total delay in this case, we weigh approximately

13 thirteen months neutrally, twenty months against Defendant, and seven months

14 against the State. This was an intermediately complex case, with a presumptively

15 prejudicial period of fifteen months. Therefore, the question becomes whether the

16 State’s seven-month administrative delay weighs heavily against it where

17 Defendant made no particularized showing of prejudice.

18   {68}   We find no authority to support holding that Defendant’s speedy trial right

19 was violated without a presumptive showing of particularized prejudice when the

20 State’s portion of the delay was administrative and was less than the presumptively

                                               
                                             32
                                                                                         


 1 prejudicial period. Defendant has not directed us to any and we could not find any

 2 New Mexico cases to support such a holding. Compare Gallegos, 2016-NMCA-

 3 076, ¶ 34 (holding that a fourteen-month and three-week negligent and

 4 administrative delay, which exceeded presumptively prejudicial period by a few

 5 months, did not support a finding of a speedy trial right violation without a

 6 showing of particularized prejudice), with Taylor, 2015-NMCA-012, ¶¶ 11-12, 16-

 7 17 (concluding that, in a simple case, a nineteen-month administrative/negligent

 8 delay weighed heavily against the state and holding that there was a speedy trial

 9 right violation even in the absence of particularized showing of prejudice). While

10 we acknowledge the State’s obligation to bring Defendant to trial, and that the

11 right to a speedy trial is a fundamental constitutional right, we do not weigh the

12 seven-month administrative delay here heavily against the State. Considering the

13 above factors together, we conclude that the Barker factors support the district

14 court’s denial of Defendant’s motion to dismiss on speedy trial grounds.

15 CONCLUSION

16   {69}   We affirm Defendant’s convictions.

17   {70}   IT IS SO ORDERED.



18                                        _________________________________
19                                        KRISTINA BOGARDUS, Judge

20 WE CONCUR:
                                              
                                            33
                                           




1 _________________________________
2 J. MILES HANISEE, Judge



3 _________________________________
4 JULIE J. VARGAS, Judge




                                       
                                  34